Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Dean on June 03, 2021.
The application has been amended as follows:

1.  (currently amended):	An information processing apparatus comprising:
at least one memory configured to store instructions; and
at least one processor configured to execute the instructions to:
	compute a quantity of reduction in products inside a surveillance area, by comparing a first image, including the surveillance area, with a second image including the surveillance area, the second image being captured after the first image has been captured; 
	output a warning, indicating a possibility that a theft occurs, in a case where the computed quantity of reduction is equal to or larger than a reference value; 
	compute an amount of price of the products which are reduced in the surveillance area, based on the computed quantity of reduction;
compute a first time at which a person enters an imaging range of a camera, and a second time at which the person comes out of the imaging range of the camera, using a plurality of captured images generated by the camera which images the surveillance area; and
	determine whether the computed amount of price is greater than a predetermined value of thieved products,
wherein the first image is captured by the camera at or before the first time, 
wherein the second image is captured by the camera at or after the second time, and
wherein the case, where the computed quantity of reduction is equal to or larger than a reference value, comprises the computed amount of price being greater than the predetermined value of thieved products.

2.  (previously presented):	The information processing apparatus according to claim 1,
wherein a plurality of surveillance areas, including the surveillance area, are provided in each of the first image and the second image, and
wherein the reference value is determined for each of the surveillance areas.

3.  (previously presented):	The information processing apparatus according to claim 1, wherein the at least one processor further is configured to execute the instructions to:
receive an input that specifies the reference value.

4.  (previously presented):	The information processing apparatus according to claim 3, wherein the at least one processor further is configured to execute the instructions to:
acquire a third image in which the surveillance area is imaged;
superimpose a first figure on the acquired third image to display the superimposed first figure on a display device, the first figure representing the surveillance area;

determine the reference value corresponding to the surveillance area which is represented by the first figure based on a size of the second figure.

5.  (previously presented):	The information processing apparatus according to claim 1,
wherein the at least one processor further is configured to execute the instructions to:
compute the amount of price of the products which are reduced in the surveillance area, as the quantity of reduction in the products in the surveillance area; and
output the warning in a case where the quantity of reduction in products in the surveillance area is larger than a reference price.

6.  (canceled). 







7.  (previously presented):	The information processing apparatus according to claim 1, wherein the at least one processor further is configured to execute the instructions to:
compute a first time at which a person enters the surveillance area, and a second time at which the person comes out of the surveillance area, using a plurality of captured images generated by a camera which images the surveillance area,

wherein  the second image is captured by the camera at or after the second time.

8.  (previously presented):	The information processing apparatus according to claim 1,
wherein the reference value is equal to or less than 50% of the quantity of the products included in the first image.

9.  (currently amended):	A control method executed by a computer, comprising:
computing a quantity of reduction in products inside a surveillance area, by comparing a first image, including the surveillance area, with a second image including the surveillance area, the second image being captured after the first image has been captured; 
outputting a warning, indicating a possibility that a theft occurs, in a case where the computed quantity of reduction is equal to or larger than a reference value; 
computing an amount of price of the products which are reduced in the surveillance area, based on the computed quantity of reduction;
computing a first time at which a person enters an imaging range of a camera, and a second time at which the person comes out of the imaging range of the camera, using a plurality of captured images generated by the camera which images the surveillance area; and
determining whether the computed amount of price is greater than a predetermined value of thieved products,
wherein the first image is captured by the camera at or before the first time, 
wherein the second image is captured by the camera at or after the second time, and
wherein the case, where the computed quantity of reduction is equal to or larger than a reference value, comprises the computed amount of price being greater than the predetermined value of thieved products.

10.  (previously presented):	The control method according to claim 9,
wherein a plurality of surveillance areas, including the surveillance area, are provided in each of the first image and the second image, and
wherein the reference value is determined for each of the surveillance areas.

11.  (previously presented):	The control method according to claim 9, further comprising:
receiving an input that specifies the reference value.

12.  (previously presented):	The control method according to claim 11, further comprising:
acquiring a third image in which the surveillance area is imaged; 
superimposing a first figure on the acquired third image to display the superimposed first figure on a display device, the first figure representing the surveillance area;
receiving an input used to draw a second figure in the first figure which is displayed on the display device; and determining the reference value corresponding to the surveillance area which is represented by the first figure based on a size of the second figure.

13.  (currently amended):	The control method according to claim 9, further comprising:
computing the amount of price of the products which are reduced in the surveillance area, as the quantity of reduction in products in the surveillance area; and
outputting the warning in a case where the quantity of reduction in the products in the surveillance area is larger than a reference price.

14.  (previously presented):	The control method according to claim 9, further comprising:
computing a first time at which a person enters an imaging range of a camera, and a second time at which the person comes out of the imaging range of the camera, using a plurality of captured images generated by the camera which images the surveillance area;
wherein the first image is captured by the camera at or before the first time, and 
wherein the second image is captured by the camera at or after the second time.

15.  (previously presented):	The control method according to claim 9, further comprising:
computing a first time at which a person enters the surveillance area, and a second time at which the person comes out of the surveillance area, using a plurality of captured images generated by a camera which images the surveillance area;
wherein the first image is captured by the camera at or before the first time, and 
wherein the second image is captured by the camera at or after the second time.

16.  (canceled).

17.  (currently amended):	A non-transitory computer-readable storage medium storing a program causing a computer to execute:
computing a quantity of reduction in products inside a surveillance area, by comparing a first image including the surveillance area with a second image including the surveillance area, the second image being captured after the first image has been captured; 
outputting a warning, indicating a possibility that a theft occurs, in a case where the computed quantity of reduction is equal to or larger than a reference value; 
computing an amount of price of the products which are reduced in the surveillance area, based on the computed quantity of reduction;
computing a first time at which a person enters an imaging range of a camera, and a second time at which the person comes out of the imaging range of the camera, using a plurality of captured images generated by the camera which images the surveillance area; and
determining whether the computed amount of price is greater than a predetermined value of thieved products,
wherein the first image is captured by the camera at or before the first time, 
wherein the second image is captured by the camera at or after the second time, and
wherein the case, where the computed quantity of reduction is equal to or larger than a reference value, comprises the computed amount of price being greater than the predetermined value of thieved products.

18.  (previously presented):	The information processing apparatus according to claim 1, wherein the at least one processor further is configured to execute the instructions to:
determine a differential area by comparing the surveillance area in the first image with the surveillance area in the second image, and
wherein computing the quantity of reduction in the products is based on the differential area.

19.  (previously presented):	The information processing apparatus according to claim 1,
wherein the warning includes identification of a camera has captured the second image and a location of the surveillance area in a store.

20.  (canceled).

21.  (canceled). 







Allowable Subject Matter
Claims 1 – 5, 7 – 15 and 17 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “compute a first time at which a person enters an imaging range of a camera, and a second time at which the person comes out of the imaging range of the camera, using a plurality of captured images generated by the camera which images the surveillance area; and determine whether the computed amount of price is greater than a predetermined value of thieved products, wherein the first image is captured by the camera at or before the first time, wherein the second image is captured by the camera at or after the second time, and wherein the case, where the computed quantity of reduction is equal to or larger than a reference value, comprises the computed amount of price being greater than the predetermined value of thieved products, where the closest prior art is  Sudo et al. (JP 2012-174154A A), Kumar et al. (US 2015/0019391 Al) and Fuhr et al (US 8,325,036 B1). 
Sudo et al. is directed towards an image analysis / display processing unit 14 monitors an image of a display shelf of a product obtained from a real-time camera 8 and detects a product absence when a product-free marker provided on the display shelf is detected. The corresponding product associated with the marker is determined, and a process of superimposing a message indicating that the inventory is being confirmed is performed at the position of the image on the display shelf where the product no marker is detected. The stock status control unit 13 normally displays the image of the real-time camera 8 on the first display device 6 for customers, and when the product no longer exists on the display shelf and no product marker is detected, the stock status control unit 13 is checking the stock. An image on which a message to the effect is superimposed is displayed on the first display device 6. This display is performed until the POS system confirms the sale, and thereafter, a message corresponding to the stock status is displayed on the first display device 6, see abstract. 
And, Kumar et al., which is in the same field of endeavor, discloses a system for tracking removal or placement of items at inventory locations with a materials handling facility. In some instances, a user may remove an item from an inventory location and the inventory management system may detect that removal and update a user item list associated with the user to include an item identifier representative of the removed item. Likewise, if the user places an item at an inventory location, the inventory management system may detect that placement and update the user item list to remove an item identifier representative of the placed item, see abstract. 
Last but not least, Fuhr et al., which is in the same field of endeavor, discloses an embodiment’s video footage is automatically analyzed to determine whether product stock levels at particular product locations are low. Video analytics may be employed to track product removal from shelves and determine approximate quantities of product remaining on each shelf based on product size and dedicated shelf area. In selected implementations an alarm notification is generated to alert store personnel that restocking is appropriate. Such an alarm notification optionally includes a still image of the area corresponding to the alarm together with data related to the product and projected quantities needed to restock the shelf. In some embodiments the system automatically identifies the store personnel who are currently located in areas near where the alarm event occurred and the notification is wirelessly distributed to their mobile device, see abstract. 
However, all above mentioned prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. The same reasoning applies to independent claim 9 and 17, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486